Case 1:21-cv-22023-BB Document 7 Entered on FLSD Docket 06/15/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 1:21-cv-22023-BB

 ISABEL CASTRO,

          Plaintiff,

 v.

 THE YACHT GROUP LLC, a Florida
 Limited Liability Company, and GERALD
 BERTON, an individual,

       Defendants.
 ____________________________________/

               DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME

          Defendants, by and through undersigned counsel, and pursuant to Fed. R. Civ. P. 6(b) and

 S.D. Fla. L.R. 7.1, file this Unopposed Motion for Extension of Time within which to respond to

 Plaintiff’s Complaint and in support state as follows:

          1.      On March 11, 2021, Plaintiff filed her Complaint in State Court in this matter

 alleging the violation of the Fair Labor Standards Act, 29 U.S.C. §201 et seq. (“FLSA”). See,

 DE #1.

          2.      On May 11, 2021, service was perfected in this matter.

          3.      On June 1, 2021, Defendants removed this matter to federal court. DE #1.

          4.      Defense Counsel has been working diligently to gather the requisite information

 to respond to the Complaint; however, will need additional time to prepare Defendants’ response

 to the Complaint.

          5.      Further, Defendants believe there is an arbitration agreement the parties entered

 into and is conducting a diligent search of same.
Case 1:21-cv-22023-BB Document 7 Entered on FLSD Docket 06/15/2021 Page 2 of 3




         6.      Due to the above referenced reasons, Defendants are asking for a brief extension

 to respond to the Complaint, up to and including June 29, 2021.

         7.      The request contained herein is not intended for purposes of delay and will not

 cause any prejudice to the Court or any party to this action as this matter has just begun and no

 trial order has been issued.

         8.      Plaintiff does not oppose the relief requested herein.

         WHEREFORE, Defendants, THE YACHT GROUP LLC and GERALD BERTON,

 respectfully request the entry of an Order extending the time within which they may file their

 response to Plaintiff’s Complaint until and including June 29, 2021; and granting such other

 relief as is just and proper.

                       CERTIFICATE OF COMPLIANCE WITH L.R. 7.1

         The undersigned certifies that on June 15, 2021, his office conferred with Plaintiff’s

 counsel, Daniel H. Hunt, Esq, by email regarding the relief requested herein, and that the

 undersigned has been permitted to represent that the Plaintiff does not oppose the relief

 requested herein.

         Respectfully submitted, this 15th day of June, 2021.

                                                   ADI AMIT, P.A.
                                                   Attorneys for Defendants
                                                   101 Centre
                                                   101 N.E. Third Avenue, Suite 300
                                                   Fort Lauderdale, Florida 33301
                                                   Phone: (954) 533-5922
                                                   E-mail: Adi@DefenderOfBusiness.com

                                                   By: s/Adi Amit
                                                      Adi Amit, Esquire
                                                      Florida Bar No. 35257
Case 1:21-cv-22023-BB Document 7 Entered on FLSD Docket 06/15/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 15, 2021, I electronically filed the foregoing
 document with the clerk of the court using CM/ECF. I also certify that the foregoing document
 is being served this day to all persons on the attached Service List in the manner specified, either
 via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
 authorized manner for those counsel or parties who are not authorized to receive electronically
 Notices of Electronic Filing.

                                                      /s/ Adi Amit
                                                      Adi Amit


                                          SERVICE LIST

                           Isabel Castro v. The Yacht Group, LLC, et al.
                                   Case No. 1:21-cv-22023-BB

 Daniel H, Hunt, Esquire                                      Adi Amit, Esquire
 Jason S. Remer, Esquire                                      ADI AMIT, P.A.
 REMER & GEORGES-PIERRE PLLC                                  101 Centre
 44 West Flagler Street                                       101 NE Third Avenue,
 Suite 2200                                                   Suite 300
 Miami, FL 33130                                              Fort Lauderdale, Florida 33301
 dhunt@rgpattorneys.com                                       adi@defenderofbusiness.com
 jremer@rgpattorneys.com                                      Counsel for Defendants
 Counsel for Plaintiff
